IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10940
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

IAN BENJAMIN BURKE,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CR-8-1-T
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ian Benjamin Burke appeals his sentence following a guilty

plea for conspiracy to possess with intent to distribute cocaine

and cocaine base.   21 U.S.C. § 846.   Burke challenges the

district court’s refusal to apply the “safety-valve” provision,

U.S.S.G. § 5C1.2, arguing that the district court erroneously

delegated its decision-making authority to the Government as to

the issue of his “truthfulness” in providing “to the Government


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10940
                                 -2-

all information and evidence [he had] concerning the offense or

offenses that were part of the same course of conduct or of a

common scheme or plan[.]”   See U.S.S.G. § 5C1.2(a)(5).

     The district court’s finding regarding Burke’s truthfulness

for purposes of U.S.S.G. § 5C1.2(a)(5) is plausible in the light

of the record viewed in its entirety.      See United States v.

Davis, 76 F.3d 82, 84 (5th Cir. 1996).     The district court did

not abdicate its fact-finding duty to the Government but, rather,

the court acted well within its wide discretion in finding DEA

Agent Jackson’s testimony credible.     See United States v.

Edwards, 65 F.3d 430, 432 (5th Cir. 1995); United States v. West,

58 F.3d 133, 138 (5th Cir. 1995).

     AFFIRMED.